                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WEN F. LIU,

        Plaintiff,
                                                  Case No. 17-cv-547-wmc
   v.

ALANNA WIRTZ, ERIN PAITRICK,
LAURA GUTIERREZ, STEVEN
ENGELBRECHT, LECEY COCHART,
DAWN SCHNETZLER and BEN
BRANCEL ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                9/16/2019
        Peter Oppeneer, Clerk of Court                     Date
